DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/774702, filed on 5/09/2018.
Terminal Disclaimer
The terminal disclaimer filed on 5/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10527882 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1, 4, 6, 9-11 and 13-14 are currently pending.  In response to the Office Action mailed 12/24/2020 applicant amended claim 1, 13-14 and canceled claims 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 9-10 are 35 U.S.C. 103 as being unpatentable over US 20180006275 A1 to Maruyama et al. in view of US 20150185559 A1 to Yu et al. further in view of US 20130115469 A1 to Hayashi et al.
Regarding Claim 1.  Maruyama discloses an optical laminate to be used for an organic electroluminescence display apparatus, comprising, in this order: a surface protective layer (para 118); a polarizer (Fig. 1 polarizer 12); and an optical compensation layer (Fig. 1 phase difference film 14), wherein the surface protective layer is flexible (para 4), has a function of substituting for a cover glass for an organic electroluminescence display apparatus, and functions as a protective layer for the polarizer ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114), wherein the surface protective layer includes a hard 
Maruyama does not specifically disclose that the resin film is formed of a resin selected from the group consisting of a (meth)acrylic resin having a lactone ring structure, a polyamid-based resin, a polyimide-based resin, a polycarbonate-based resin and the combination thereof, wherein the resin film further comprises fine particles formed of an inorganic oxide and having an average particle diameter of from 1 nm to 100 nm dispersed in a matrix composed of the resin, wherein an angle formed between a slow axis of the retardation film and an absorption axis of the polarizer is from 35° to 55°, wherein the surface protective layer has a light transmittance of 95% or more, and wherein the surface protective layer has a haze of 0.3 or less. 
However, Yu discloses the resin film is formed of a resin selected from the group consisting of a (meth)acrylic resin having a lactone ring structure, a polyamid-based resin, a polyimide-based resin, a polycarbonate-based resin and the combination thereof (para 15).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Further, Maruyama discloses an angle formed between a slow axis of the retardation film and an absorption axis of the polarizer is from 35° to 55° (para 69 “An angle formed between the slow axis of the λ/2 plate and the transmission axis of the polarizer is preferable in a range of 15±10 degrees” and para 98 “An angle θ formed between the slow axis of the λ/4 plate and the slow axis of the λ/2 plate is preferably in a range of 60±10 degrees”). 

In addition, Hayashi discloses that the resin film further comprises fine particles formed of an inorganic oxide and having an average particle diameter of from 1 nm to 100 nm dispersed in a matrix composed of the resin (para 81), wherein the surface protective layer has a light transmittance of 95% or more (para 171), and wherein the surface protective layer has a haze of 0.3 or less (para 170) as a method of forming a protective hard coat layer.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the resin film is formed of a resin selected from the group consisting of a (meth)acrylic resin having a lactone ring structure, a polyamid-based resin, 
Regarding Claim 6.  Yu further discloses a conductive layer on an opposite side of the optical compensation layer to the polarizer (See para 81) to change the liquid crystal molecules between two substrates (para 2)
Regarding Claim 9.  Maruyama further discloses on a viewer side, wherein the surface protective layer of the laminate is arranged on the viewer side (See para 118). 
Regarding Claim 10.  Maruyama further discloses at least part of the organic electroluminescence display apparatus is bendable with a radius of curvature of 10 mm or less (para 141). 
Regarding Claim 11.  Maruyama further discloses a ratio of Re(450) to Re(550) (Re(450)/Re(550)) is 0.8 or more, and a ratio of Re(550) to Re(650) (Re(550)/Re(650)) is 0.8 or more (See para 96).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama and Yu as applied to claim 1 in view of US 20180210288 A1 to Lee et al.
Regarding Claim 4.  As stated above Maruyama and Yu disclose all the limitations of base claim 1. 
Maruyama and Yu do not specifically disclose that the surface protective layer has such bendability as to allow the optical laminate to be bent 200,000 times with a radius of curvature of 
However, Maruyama discloses bending the display device with a radius of curvature of 4 mm or less (para 141).  Allowing the optical laminate to be bent 200,000 times is a function that would be inherent in a film that is bendable.  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on")
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more 
Further, Lee 288 discloses a viewer side surface of the surface protective layer has a pencil hardness of 2H or more (See para 57) and that scratch resistance is a desirable quality (See para 56). The viewer side surface is free of occurrence of a flaw when rubbed 300 times back and forth with a load of 1,000 g is a function that would be present in a film that is with scratch resistance.  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the surface protective layer has such bendability as to allow the optical laminate to be bent 200,000 times with a radius of curvature of 3 mm or less, and wherein a viewer side surface of the surface protective layer has a pencil hardness of 2H or more and such scratch resistance that the viewer side surface is free of occurrence of a flaw when rubbed 300 times back and forth with a load of 1,000 g. 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama and Yu as applied to claim 9 in view of US 20170277291 A1 to Lee et al.
Regarding Claim 13.  As stated above Maruyama and Yu disclose all the limitations of base claim 9. 
Maruyama and Yu do not specifically disclose that the optical laminate is oriented so that the slow axis of the retardation film forms an angle of from 20° to 70° with respect to a bending direction of the organic electroluminescence display apparatus. 
However, Lee 291 discloses that that the slow axis of the retardation film forms an angle of from 20° to 70° with respect to a bending direction of the organic electroluminescence display apparatus (para 68-69) for improving visibility (para 7).  
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the optical laminate is oriented so that the slow axis of the retardation film forms an angle of from 20° to 70° with respect to a bending direction of the organic electroluminescence display apparatus.
Regarding Claim 14.  Lee 291 further discloses that the angle between the slow axis of the retardation film and the bending direction of the organic electroluminescence display apparatus is from 40° to 50° (para 68-69).
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that one having ordinary skill in the art would not have been motivated to combine the teachings of Maruyama, Yu and Hayashi .  Specifically, Applicant argues that one having ordinary skill in the art would not have applied the hard coat of Hayashi to the transparent substrate of Maruyama in order to make applicant’s invention.  Applicant’s arguments are not persuasive, because one having ordinary skill in the art would be motivated to apply the hard coat of Hayashi to a laminate to improve durability or rigidity.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDMOND C LAU/Primary Examiner, Art Unit 2871